Citation Nr: 0841530	
Decision Date: 12/03/08    Archive Date: 12/09/08

DOCKET NO.  07-10 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a chronic right 
knee disability.

2.  Entitlement to service connection for a chronic right hip 
disability.

3.  Entitlement to service connection for shell fragment 
wounds scars of the face and wrist.

4.  Entitlement to service connection for cervical 
adenopathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from May 1967 to April 1969, 
and from June 1970 to July 1975.  He served in Vietnam, and 
was awarded a Bronze Star Medal with V device (for valor).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of April 2006.  During the course of the appeal, service 
connection was granted for scars of the trunk, axilla area, 
and right hand, resolving that issue in the veteran's favor.  
In February 2008, the veteran appeared at a hearing held at 
the RO before the undersigned (i.e., Travel Board hearing).  
At that time, the question of what issues were properly 
before the Board was unclear.  In reviewing the record, this 
appears to be because the substantive appeal as to all issues 
except service connection for cervical adenopathy is not on 
file.  However, both the VACOLS record and the veteran's 
representative, in a statement presented at the RO in 
November 2007, refer to this document as having been received 
on June 29, 2007, and the RO certified those issues to the 
Board as well.  In view of these factors, the Board accepts 
that the appeal as to all issues on the title page of this 
decision was timely perfected.  See Marsh v. Nicholson, 19 
Vet. App. 381 (2005).


FINDINGS OF FACT

1.  A right knee disability, including osteoarthritis and, if 
present, internal derangement, is proximately due to service-
connected right ankle sprain residuals.

2.  The veteran does not have a chronic right hip disability 
which is caused or aggravated by service-connected right 
ankle sprain residuals.

3.  In testimony presented at his Travel Board hearing before 
the undersigned in February 2008, the veteran withdrew his 
appeal as to the issues of entitlement to service connection 
for cervical adenopathy and shell fragment wounds scars of 
the face and wrist.  


CONCLUSIONS OF LAW

1.  A chronic right knee disability, to include 
osteoarthritis and, if present, internal derangement, is 
proximately due to service-connected right ankle sprain 
residuals.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2008).

2.  A chronic right hip disability was not incurred in or 
aggravated in active service, nor is such proximately due to 
or aggravated by service-connected right ankle sprain 
residuals.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).

3.  The criteria for withdrawal of a Substantive Appeal of 
the issues of entitlement to service connection for cervical 
adenopathy and shell fragment wounds scars of the face and 
wrist by the appellant have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In a letter dated in November 2005, prior to the 
initial adjudication of the claim, the RO advised the 
claimant of the information necessary to substantiate a claim 
for service connection, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  He was notified of the service incurrence, current 
disability, and nexus elements of a service connection claim.  
He was advised of various types of lay, medical, and 
employment evidence that could substantiate the various 
elements of his service connection claim.  He was also 
informed that for disability claimed secondary to a primary 
service-connected disability, the evidence must show that the 
primary disability either caused or aggravated the additional 
disability and that medical records or medical opinions were 
required to establish this relationship.  

The RO failed to provide information regarding ratings and 
effective dates in connection with that claim.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  However, this does 
not cause any prejudice with respect to the issues of service 
connection decided in this opinion, and such error was 
harmless.  Thus, the duty to notify has been satisfied.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and 
identified post-service private records have been obtained.  
VA medical records are in the file.  VA examinations as to 
nexus were provided.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  He has not identified the existence of any 
potentially relevant evidence which is not of record.  He 
testified at a Board hearing before the undersigned.  Thus, 
the Board also concludes that VA's duty to assist has been 
satisfied.

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted on a presumptive basis for certain 
chronic diseases, if the disability was manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113, 1131, 1137; 
38 C.F.R. §§ 3.307(a)(3), 3.309(a).  If there is no showing 
of a chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 
523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

The appellant is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
had certain injuries during service or that he experienced 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  As a layman, however, he is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical expertise.  See, e.g., See Routen 
v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  

The veteran contends that he developed right knee and right 
hip disabilities secondary to his right ankle disability.  He 
believes that they were caused by the stress to the joints 
resulting from his gait abnormalities.

Service connection may be granted on a secondary basis for a 
disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. 
§ 3.310(a).  Secondary service connection may also be 
established for a disorder which is aggravated by a service-
connected disability; compensation may be provided for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
38 C.F.R. § 3.310(c) (2008); Allen v. Brown, 8 Vet. App. 374 
(1995).  

Service medical records show that in December 1972, the 
veteran sustained a severe sprain to the right ankle.  In 
January 1973, he again severely sprained the ankle.  

In July 1973, the veteran complained of left elbow and right 
knee pain.  The knee was tender without swelling or warmth, 
and the symptoms were thought to possibly be an acute viral 
syndrome.  No other complaints pertaining to the knee were 
noted in service.

After service, in June 1997, service connection was granted 
for residuals of a right ankle sprain, evaluated 10 percent 
disabling effective in January 1997.  Subsequently, effective 
in April 2004, the right ankle disability rating was 
increased to 20 percent.  

A VA examination was conducted in April 2000.  The veteran 
complained of right  ankle stiffness.  He said it was also 
occasionally unstable.  He complained that he now had 
constant right knee pain and limitation of motion.  He denied 
swelling, locking, instability, or heat.  On examination, 
range of motion in both hips was 125 degrees of flexion and 
45 degrees of abduction.  Both knees had range motion from 0 
degrees of extension to 140 degrees of flexion.  Right ankle 
dorsiflexion was limited to 0 to 15 degrees, and plantar 
flexion as limited to 0 to 15 degrees.  He walked with a 
limp, without the aid of a cane.  X-rays were ordered.  The 
pertinent diagnosis was right knee strain, rule out 
degenerative joint disease, and it was as likely as not that 
the right ankle sprain caused the right knee strain.  

On a VA examination in June 2004, the veteran walked with a 
noticeable limp.  X-rays of the right ankle in August 2004 
disclosed minimal osteoarthritis.  X-rays of the right knee 
revealed mild osteoarthritis of the right knee.  

J. Powell, M.D., wrote, in August 2005, that the veteran had 
seen him for evaluation of right knee, ankle, and hip pain.  
He stated that his gait had been abnormal since the injury in 
service.  He complained of right hip pain and right knee pain 
off and on for the past 10 to 15 years, becoming more severe.  
Examination of the right ankle revealed questionable foot 
drop and external rotation deficiency.  Examination of the 
right hip revealed full range of motion.  In the right knee, 
range of motion was from 0 to 135 degrees.  He had 1+ 
patellofemoral crepitus.  There was no laxity.  X-rays of the 
right hip were normal, and X-rays of the right knee revealed 
moderate osteoarthritis.  The assessment was internal 
derangement of the right knee, and right hip sciatica.  A 
magnetic resonance imaging (MRI) scan of the right knee in 
August 2005 revealed moderate osteoarthritis and an abnormal 
medial meniscus.  

On a VA examination in February 2006, the veteran was 
reported to have an antalgic gait, due to limitation of right 
dorsiflexion.  Range of motion in the right knee was from 0 
to 110 degrees.  X-rays of the right knee and hip taken in 
April 2005 were noted to be unremarkable.  X-rays in February 
2006 disclosed mild osteophytes off the patella, with an 
otherwise normal knee.  X-rays of the hips showed normal 
joint space.  The examiners concluded that current right hip 
and knee pain were not permanently aggravated by the right 
ankle sprain, because there was no evidence of a right hip or 
knee condition upon radiological examination.  Primary care 
notes did not document severe pain or functional limitation.  
The veteran's current occupation entailed walking long 
distances on concrete floors, which easily could aggravate 
age-related osteoarthritic symptoms.  

In February 2007, an addendum to the February 2006 
examination was provided.  It was noted that osteoarthritis 
was commonly found in patients over 40 years of age, and that 
the veteran had begun having gradual symptoms in his knees at 
around age 44, and right hip arthralgia around the age of 45.  
There was no relation between right hip arthralgia and mild 
right knee osteoarthritis and the veteran's service-connected 
right ankle.  The mild osteoarthritis in the right knee was 
age-related and aggravated by his job.  

A.  Right Knee Disability

Although the veteran complained of right knee pain in service 
on one occasion, he does not contend, nor does the evidence 
otherwise indicate, that that condition persisted.  Rather, 
he contends that the condition is secondary to the right 
ankle condition.  Medical evidence in support of his 
contention is found in the VA examination in June 2000, which 
found that it was at least as likely as not that the 
veteran's right knee disability was secondary to the right 
ankle disability.  

The VA examination in February 2006, with the February 2007 
addendum, did not share this conclusion.  However, a 
significant part of the rationale in February 2006 was that 
there was no X-ray or examination evidence of a chronic knee 
disability.  This premise is contradicted by other medical 
evidence, in particular, Dr. Powell's records dated in August 
2005, including an MRI scan, which disclosed moderate 
osteoarthritis, and an abnormal medial meniscus; the 
assessment was internal derangement of the right knee.  After 
reviewing some of the radiographic evidence of a knee 
disability, in the February 2007 addendum, the examiners 
found that the "mild" knee osteoarthritis was due to age 
and his job.  However, the Board finds this rationale no more 
persuasive than the April 2000 VA examination conclusion that 
the right knee condition was due to the right ankle 
disability, which resulted in limitation of motion of the 
ankle, and caused the veteran to walk with a limp.  Thus, the 
Board finds that the evidence is evenly balanced as to 
whether the right knee disability, including osteoarthritis, 
was proximately due to the service-connected right ankle 
sprain.  Therefore, with the application of the benefit-of-
the-doubt rule, service connection is warranted.  38 U.S.C. § 
5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B.  Right Hip Disability

In contrast to the right knee condition, there is no medical 
evidence attributing a right hip disability to the right 
ankle disability.  Indeed, the examinations have failed to 
show limitation of motion, X-rays abnormalities, or other 
objective positive findings.  In August 2005, Dr. Powell 
assessed right hip sciatica, while in February 2007, the 
examiners referred to right hip arthralgia, but there is no 
medical evidence associating any right hip symptoms with the 
service-connected right ankle disability.  In contrast, the 
VA examiners in February 2006 and February 2007 specifically 
concluded that right hip pain was not associated with the 
right ankle condition.  The veteran himself is not competent 
to provide an opinion on the matter, as such requires medical 
expertise.  Thus, the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt does not apply, 
and the claim for service connection for a right hip 
disability must be denied.  38 U.S.C. § 5107(b); see Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

III.  Withdrawn Issues

At his Travel Board hearing in February 2008, the veteran 
expressed his desire to withdraw the appeals concerning the 
issues of entitlement to service connection for cervical 
adenopathy and shell fragment wounds scars of the face and 
wrist.  Under 38 U.S.C.A. § 7105, the Board may dismiss any 
appeal which fails to allege specific error of fact or law in 
the determination being appealed.  An appeal may be withdrawn 
at any time before the Board promulgates a decision.  38 
C.F.R. §§ 20.204(b)(3); 20.1100 (2008).  Withdrawal may be 
made on the record at a hearing, or in writing, by the 
appellant or by his or her authorized representative.  38 
C.F.R. § 20.204 (2008).  The appellant has withdrawn the 
appeal of the issues of entitlement to service connection for 
cervical adenopathy and shell fragment wounds scars of the 
face and wrist, and, hence, there remain no allegations of 
errors of fact or law for appellate consideration as to those 
issues.  Accordingly, the Board does not have jurisdiction to 
review the appeal as to those issues, and the appeal as to 
those issues is dismissed.


ORDER

Service connection for a chronic right knee disability, 
including osteoarthritis and, if present, internal 
derangement, is granted.

Service connection for a chronic right hip disability is 
denied.

The appeal of the issues of entitlement to service connection 
for cervical adenopathy and shell fragment wounds scars of 
the face and wrist is dismissed.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


